Citation Nr: 1016092	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1946.  He died in December 2002 and the appellant is 
his surviving spouse.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2006.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The appellant's appeal was previously before the Board in 
July 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2002 from coronary artery 
disease due to diabetes mellitus.

2.  Coronary artery disease is not related to the Veteran's 
active military service.
3.  Diabetes mellitus is not related to the Veteran's active 
military service.

4.  At the time of the Veteran's death, service connection 
was in effect for pulmonary tuberculosis (TB), arrested with 
pleural adhesions, fixations, left diaphragm and fibrothorax, 
and contracted visual fields with central and peripheral 
scotomata.

4.  The Veteran's service-connected pulmonary TB did not play 
a material causal role in his death.

5.  Pneumonia did not play a material causal role in the 
Veteran's death.

6.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312 (2009).

2.  Eligibility for DEA benefits under 38 U.S.C., Chapter 35 
is not established.  
38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a letter issued in March 2003, subsequent to the initial 
adjudication of the claims, and in subsequent August 2007 
letters, the RO notified the appellant of the evidence needed 
to substantiate her claims for DIC and DEA.  The letters also 
satisfied the second and third elements of the duty to notify 
by informing the appellant that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

The appellant has substantiated the Veteran's status as a 
Veteran.  She was notified of all elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of the claims, by the August 2007 letters.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The August 2007 VCAA letters included notice that complied 
with the Court's decision in Hupp.  The letters did not 
explicitly tell the appellant what disabilities service 
connection had been established for during the Veteran's 
lifetime, but the August 2003 rating decision and subsequent 
statements of the case did.  These post-decisional documents 
could not provide VCAA notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The appellant should, however, 
have been put on notice as to what was required.  She has 
consistently made contentions regarding the fact that the 
Veteran was service-connected for pulmonary TB and that 
pulmonary TB was related to the cause of his death.  She had 
a meaningful opportunity to participate in the adjudication 
of her claims, inasmuch as she had many months after the 
notice to submit additional evidence and argument and she was 
afforded the opportunity to give testimony at a hearing in 
July 2006.  

There was a timing deficiency in that the August 2007 letters 
were sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The timing deficiency was cured by 
readjuidcation of the claims in a supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service medical records, private 
treatment records and records from various federal agencies.  
Additionally, the record contains proper VA medical opinions 
regarding the Veteran's cause of death.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2009).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2009).
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2009); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Cause of Death

During the Veteran's lifetime, service connection was 
established for pulmonary TB, arrested with pleural 
adhesions, fixations, left diaphragm and fibrothorax, and 
contracted visual fields with central and peripheral 
scotomata.

The original certificate of death indicates that the Veteran 
died in December 2002.  The immediate cause of death was 
certified to be coronary artery disease (CAD) due to diabetes 
mellitus.  An addendum to the death certificate, certified in 
September 2004, indicates that the cause of death was 
pneumonia due to diabetes mellitus.
The appellant does not contend, and the record does not show, 
that the Veteran's CAD or diabetes mellitus were incurred in 
service.  The Veteran's service treatment records do not 
refer to heart disease or diabetes and the report of 
examination in February 1946 for the Veteran's discharge from 
service notes that clinical evaluation of all systems was 
normal, as was a chest X-ray, and no abnormalities related to 
the heart or other organs were noted.  Nor may diabetes 
mellitus be presumed incurred during active military service, 
as this chronic disease was not manifested to a degree of 10 
percent disabling within one year after the Veteran's active 
military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).  Also, the record does not contain a 
medical opinion linking the Veteran's fatal CAD or diabetes 
mellitus to his military service.  

The appellant does contend that the Veteran's service-
connected pulmonary TB caused or significantly contributed to 
his death.  Specifically, she claims that the Veteran's lungs 
were scarred due to his TB, which caused his lungs to be 
weaker than they should have been and affected his overall 
physical condition in such a negative way, including causing 
him to contract pneumonia, as to have contributed to the 
cause of his death.  See March 2004 VA Form 9 and July 2006 
travel board hearing transcript.  In support of this claim, 
the appellant has also submitted an amended death certificate 
prepared by one of the Veteran's treating physicians that 
indicates that the Veteran's immediate cause of death was 
pneumonia.

The probative medical evidence of record does not show a 
relationship between the Veteran's service-connected 
pulmonary TB and the cause of his death.  

The post-service medical evidence of record shows that the 
Veteran was treated for symptoms "suspicious for TB" in 
July 1946 and that he was diagnosed by chest X-ray with 
childhood TB with reactivation TB involving the left upper 
lobe in January 1950.  See March 1950 letter from Dr. G.F. 
Neff and January 1950 report from C.H. Benson, MD.  The 
records also show that the Veteran was treated for his TB 
from 1950 to August 1951, and the medical records after 1951 
indicate that his TB was arrested and there was no change in 
his chest X-rays, and that the Veteran was able to work full-
time as a co-owner of a supermarket and department store.  
See treatment records from Mount Logan Sanatorium in Ohio and 
treatment records from P.C., MD at the Cincinnati VA 
hospital.

The first evidence of pulmonary problems after 1951 comes 
from treatment notes from the Veteran's private physician, 
Dr. D.P., dated from February 1997 to November 2002.  These 
notes show that the Veteran complained of cold symptoms, 
sinus problems, and upper respiratory infections.  He was 
diagnosed during that time with dyspnea, probably cardiac in 
nature, status post cardiovascular accident, bronchitis, 
renal insufficiency, CAD, diabetes, upper respiratory 
infection, hypertension and sinusitis, and he had a clear 
chest on examination from August 1997 through November 2001.  
Dr. D.P. also recommended the Veteran go back and see his 
cardiologist for his symptoms of dyspnea.

Treatment records from F.Z., MD dated from April 2002 to 
August 2002 show that the Veteran was seen for complaints of 
shortness of breath and dyspnea and diagnosed with pleural 
effusions and chronic congestive heart failure (CHF)
Treatment records from St. Mary's Medical Center show that 
from January 2002 to December 2002, the Veteran was admitted 
several times for symptoms of shortness of breath, dyspnea, 
chronic obstructive pulmonary disease (COPD) exacerbation, 
cough productive of sputum, non-productive cough, dysphasia, 
pleural effusion and hoarseness.  He was seen by an 
infectious disease specialist during that time who felt that 
the Veteran was colonized with methicillin resistant 
Staphylococcus aureus (MRSA) and that he had an exacerbation 
of CHF.  He did not feel that the Veteran had new pneumonia.  
Instead, he believed the Veteran had stable pleural disease 
from his prior TB.  He also felt that the Veteran had been 
inadequately treated for pulmonary TB based on his residence 
in the sanatorium in the years prior to modern chemotherapy 
for TB.  Records from November 2002 indicate that the Veteran 
presented with signs and symptoms of pneumonia, more than 
CHF, for which he was treated with antibiotics and continued 
for acute hospitalization.  The Veteran was diagnosed during 
that time with CAD, CHF, atrial fibrillation, hypertension, 
diabetes mellitus, type II, benign prostatic hypertrophy, 
pleural effusion, left ventricular aneurysm (for which he 
underwent left ventricular aneurysmectomy with coronary 
artery bypass grafting in January 2002), COPD, history of TB, 
bilateral lower lobe pneumonia, and other air space disease.  

Treatment records from the Southern Ohio Medical Center dated 
from October 26, 2002 to October 29, 2002 show that the 
Veteran was seen for symptoms of shortness of breath and 
dyspnea, with a history of questionable lung disease.  He was 
diagnosed with CHF exacerbation, diminished ejection 
fraction, increasing dyspnea, history of cerebrovascular 
accident and atrial fibrillation.  He also had a test for 
exacerbation of COPD and the conclusion was septal 
hypokinesis with ejection fraction of 40 percent and moderate 
pulmonary hypertension, with an abnormal echocardiogram.  The 
records also show that the Veteran had a stroke.

December 2002 treatment records from the Southern Ohio 
Medical Center Emergency Department show that the Veteran was 
brought in for complaints of shortness of breath and blood-
streaked sputum.  He also reported coughing up yellow phlegm, 
but denied chest pain, nausea, vomiting, diarrhea, 
constipation, dysuria, hematuria, fever or chills.  There was 
also dyspnea and edema noted.  An echocardiogram at that time 
showed atrial fibrillation, PVCs, left ventricular 
hypertrophy and left anterior hemi-block.  Chest X-ray showed 
an enlarged heart, CHF, large right pleural effusion and 
small left pleural effusion.  He was diagnosed with pulmonary 
edema, right lower lobe pneumonia (although it was not noted 
to be shown on the chest X-ray) and acute exacerbation of 
COPD.  The Veteran was noted to be feeling fine the next day 
and discharged home.

An August 2003 VA examiner opined that the medical evidence 
of record did not indicate that the Veteran's tuberculosis 
was so debilitating as to be a contributory cause of the 
Veteran's death, but instead the Veteran's death was caused 
by his heart condition and not related to tuberculosis.  In 
rendering his opinion, he noted that November 1954 records 
showed inactive TB for 2 1/2 years; October 1963 records showed 
old plural adhesions, but no active disease; a December 2002 
chest X-ray showed pulmonary edema, intestinal disease and 
effusions, secondary to CHF; and a November 2002 pulmonary 
function test showed FEV of 87 percent predicted.

In support of her claim, the appellant submitted statements 
from two of the Veteran's treating physicians, F.Z. and D.P.  
F.Z. indicated in his October 2003 letter that he treated the 
Veteran from January 2002 to August 2002 for CHF and ischemic 
cardiomyopathy, and that a chest X-ray and chest CT showed 
significant calcified pleural thickening from prior TB 
pleuritis.  F.Z. also opined that the Veteran's prior 
infection with TB with subsequent restriction due to pleural 
thickening had contributed to the Veteran's respiratory 
difficulties.  Dr. D.P. indicated in his March 2004 letter 
that the Veteran's TB could have irritated his lungs and 
caused chronic lung infections, and that the Veteran 
developed pneumonia prior to his death, which resulted in his 
demise.  

The Board sent the appellant's claim for a medical expert 
opinion in September 2006.  After a thorough review of all 
the records associated with the Veteran's claims file at that 
time, the medical expert opined that the Veteran had service-
connected pulmonary TB, which caused no significant medical 
problems for many years, and that it is unlikely that 
pulmonary TB contributed to the Veteran's death.  In this 
regard, he noted that the Veteran's TB was diagnosed in 1949, 
and that the first references to any respiratory problem 
after his treatment were brief office notes from Dr. D.P. 
which consistently showed clear lung fields on examination 
and therefore, there was little likelihood that pulmonary TB 
gave the Veteran any trouble throughout his life.  The 
medical expert also noted that the Veteran's most significant 
breathing difficulty began in January 2002, when Dr. D.P. saw 
him and recommended that he go back to his cardiologist and 
that from that point on, the Veteran had a history replete 
with cardiac problems, including coronary artery bypass 
surgery, aneurysms, CHF, atrial fibrillation, ischemic 
cardiomyopathy and an ejection fraction of 28 percent.  He 
also noted that chest X-rays during that time always 
indicated heart failure and never indicated pulmonary 
infiltrates.  He also noted that the Veteran's most 
significant problems with dyspnea in 2002 were related to 
cardiac disease.  The examiner also noted that it was 
difficult to understand why a death certificate signed in 
December 2002 was so drastically altered in September 2004 to 
change the primary cause of death from CAD to pneumonia.  

The Board notes that the September 2006 medical expert 
opinion was rendered prior to all of the Veteran's medical 
records being associated with the claims file.  As such, in 
November 2008, once all of the outstanding records were 
received, the AMC requested another VA medical opinion 
regarding the appellant's claim.  

After a review of the entire claims file, including all 
outstanding medical records not associated with the claims 
file at the time of the September 2006 medical expert 
opinion, the November 2008 VA examiner opined that the 
Veteran's cause of death was CHF due to ischemic 
cardiomyopathy from his underlying CAD, and that the 
Veteran's death was not related to his service-connected TB.  

In rendering his opinion, he noted that the Veteran had 
multiple chronic medical problems, which included COPD, 
hypertension, diabetes, CHF with a systolic ejection fraction 
of 35 percent, CAD requiring bypass grafting along with left 
ventricular aneurismal repair, lacunar infarct with cerebral 
hemorrhage, intermittent atrial fibrillation, chronic renal 
insufficiency, and pulmonary hypertension.  The examiner also 
noted that the Veteran did have significant problems with 
pulmonary TB, which was probably undertreated at the time of 
its reactivation in 1952, with subsequent pleural adhesions 
and fibrothorax that resulted in a restrictive lung disease; 
however, he was diagnosed as having probable CHF 
exacerbation.  He also noted that the infectious disease 
report at that time did not indicate that the Veteran had 
superimposed pneumonia and he was thus empirically treated 
for MRSA colonization and for a COPD exacerbation.  
The examiner also noted that TB does occur in people with 
imunocompromised states, but it is not a risk factor for 
development of recurrent pneumonia as alluded to by Dr. D.P. 
in his March 2004 statement.  Rather, the Veteran's 
significant risk factors for development of pneumonia were 
his history of COPD and his longstanding cardiovascular 
problems, including diabetes, hypertension and CAD.  He also 
noted that the Veteran's history of CVA with resultant 
dysphagia is a definite increased risk factor for having any 
aspiration pneumonia.

As noted above, the Veteran's death certificate was amended 
in September 2004 to list pneumonia as the immediate cause of 
death.  However, the probative medical evidence of record 
does not show that pneumonia was incurred in service or that 
it is related to a disease or injury in service.  In this 
regard, the Board notes that the Veteran's service treatment 
records do not refer to pneumonia, and the report of 
examination in February 1946 for the Veteran's discharge from 
service notes that clinical evaluation of all systems was 
normal, as was a chest X-ray, and no abnormalities related to 
the lungs or other organs were noted.  Because pneumonia is 
not shown to be service-connected, the opinion expressed by 
the amended death certificate has limited probative value.

The Board also notes that although Dr. D.P. and F.Z., MD, the 
Veteran's private physicians both opined that the Veteran's 
prior infection with TB put him at risk for his subsequent 
development of respiratory difficulties, including pneumonia, 
which eventually led to his death; the medical evidence of 
record does not support this conclusion.  Instead, as noted 
above, the evidence shows that the Veteran's respiratory 
difficulties were due to his longstanding history of cardiac 
problems, which included CHF and CAD, as well as his diabetes 
mellitus, and these conditions are what led to his death in 
December 2002.  Neither pneumonia nor the Veteran's service-
connected pulmonary TB is shown by the probative evidence of 
record to have caused or contributed to the Veteran's death.  
The medical evidence shows that the Veteran had an acute bout 
of pneumonia in November 2002, which was treated and resolved 
with antibiotics.  He was not noted to have active pulmonary 
TB at the time of his death in December 2002 and although he 
was diagnosed during that time with left lower lobe pneumonia 
(as noted by the appellant and her son during the July 2006 
travel board hearing), his cause of death in 2002 was noted 
to be CAD, not pneumonia.

The private physicians' opinions are outweighed by the 
contemporaneous medical records that do not show a 
relationship between the Veteran's death due to CAD and his 
service-connected pulmonary TB, and they therefore, lack 
probative value.  The opinions of the private physicians also 
lack probative value because they were rendered before all of 
the available medical evidence was associated with the claims 
file.  A medical opinion based on incomplete facts is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (Board can reject medical opinion based on 
partial facts when the Board has all the facts before it).  
Furthermore, neither physician indicated that they had 
reviewed the entire claims file, as it stood in October 2003 
and March 2004, prior to rendering their opinions.

The Board has also considered the statements of the appellant 
and the appellant's son that the Veteran's service-connected 
pulmonary TB caused or contributed to his death, including 
causing him to develop fatal pneumonia.  See July 2006 travel 
board hearing transcript.  However, these statements are not 
competent evidence of causation as laypersons, such as the 
Veteran and her son, are not qualified to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Furthermore, as noted above, their contentions are 
outweighed by the contemporaneous medical evidence of record 
which shows that the Veteran's death was due to CAD and 
diabetes mellitus.

The Board notes that the Veteran's representative, in its 
April 2010 statement, argued that the November 2008 
examiner's opinion was inadequate because the examiner was 
not an infectious disease or pulmonary specialist.  However, 
the Board finds that the examiner was a qualified medical 
expert who conducted a thorough review of all the medical 
evidence of record prior to rendering his opinion and 
provided an adequate rationale for his opinion.  Furthermore, 
as noted there was a medical expert opinion submitted by a 
pulmonary specialist in September 2006, which analyzed the 
pertinent medical evidence, the majority of which was also 
considered by the November 2008 examiner.  Also, as discussed 
above, the Veteran was treated by an infectious disease 
specialist prior to his death who did not indicate that the 
Veteran had superimposed pneumonia.  Therefore, the appeal 
does not need to be remanded for another specialist opinion.  
The Veteran's representative has also argued that the 
November 2008 examiner's opinion was inadequate because he 
did not consider the opinions of the other physicians, 
specifically, Dr. D.P. and F.Z., MD.  However, the Board 
notes that, as discussed above, the November 2008 examiner 
did specifically discuss Dr. D.P.'s opinion that the 
Veteran's TB was a risk factor for him contracting pneumonia, 
which he disagreed with.  Furthermore, as the Board did not 
specifically issue a remand which directed the November 2008 
examiner to discuss the opinions of the other physicians in 
this appeal, a remand for a new opinion is not required.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim.

Chapter 35 Claim

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the Veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service- 
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021.  
For the reasons discussed above, the Board finds that the 
Veteran's death was not related to his active duty service.  
Additionally, there is no evidence that the Veteran was 
permanently and totally disabled due to service-connected 
disability.  Therefore, the criteria for eligibility for 
educational assistance under the provisions of Chapter 35 
have not been met.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


